UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4408


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN CRISTOBAL HERNANDEZ-REYES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (4:10-cr-00044-BR-1)


Submitted:   February 28, 2012            Decided:   March 13, 2012


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey A. Phipps, Raleigh, North Carolina, for Appellant.
Jennifer P. May-Parker, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                   Juan Cristobal Hernandez-Reyes (a native and citizen

of   El    Salvador)           pled     guilty,         without      a     plea    agreement,        to

illegally           reentering          the       United      States        subsequent          to     a

conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326(a),           (b)      (2006).         At    sentencing,           the     district      court

applied        a    16-level        enhancement,          pursuant         to   U.S.      Sentencing

Guidelines Manual (USSG) § 2L1.2(b)(1)(A)(ii) (2010), based on a

prior conviction for felony cocaine trafficking.                                   After a three-

level     reduction           for     acceptance        of    responsibility,             Hernandez-

Reyes’     adjusted           Guidelines          level      was    21.         With     a   criminal

history        category        V,     his     Guidelines           range    was        70-87    months

imprisonment.              The court imposed a sentence at the top of the

range, 87 months, followed by three years of supervised release.

Hernandez-Reyes timely appealed.

                   Counsel      filed         a    brief       pursuant           to     Anders       v.

California,             386    U.S.     738       (1967),      asserting          that,      after     a

thorough review of the record and relevant case law, she has

found no meritorious grounds for appeal.                                 Although informed of

his right to file a pro se supplemental brief, Hernandez-Reyes

has not done so.              We affirm.

                   Our review of the guilty plea hearing discloses that

the district court fully complied with the mandates of Fed. R.

Crim.     P.       11   in    accepting       Hernandez-Reyes’             guilty       plea.        The

                                                    2
district court ensured that the plea was entered knowingly and

voluntarily and was supported by an independent factual basis.

See United States v. DeFusco, 949 F.2d 114, 116, 119–20 (4th

Cir. 1991).        We therefore affirm Hernandez-Reyes’ conviction.

              We       review        Hernandez-Reyes’            sentence          for

reasonableness,        applying      an   abuse       of    discretion        standard.

Gall v. United States, 552 U.S. 38, 51 (2007).                           This review

requires consideration of both the procedural and substantive

reasonableness of the sentence.                 Id.        We assess whether the

district      court    properly      calculated       the    advisory     Guidelines

range, considered the factors set forth in 18 U.S.C. § 3553(a)

(2006), analyzed any arguments presented by the parties, and

sufficiently explained the selected sentence.                   Id. at 49–50; see

United States v. Lynn, 592 F.3d 572, 575–76 (4th Cir. 2010).                         If

there    is    no     procedural     error,     we     review    the     substantive

reasonableness of the sentence, “examin[ing] the totality of the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the   standards       set    forth   in   § 3553(a).”           United    States     v.

Mendoza–Mendoza, 597 F.3d 212, 216 (4th Cir. 2010).                             If the

sentence is within the Guidelines range, we apply a presumption

of reasonableness.          Rita v. United States, 551 U.S. 338, 346–56

(2007)   (upholding         presumption    of   reasonableness          for    within-

guidelines sentence).

                                          3
               We have thoroughly reviewed the record and conclude

that     the      sentence       is     both     procedurally       and     substantively

reasonable.          Moreover, Hernandez-Reyes has failed to overcome

the     presumption         of      reasonableness         we     accord     his    within-

Guidelines sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We    therefore      affirm      Hernandez-Reyes’          conviction       and    sentence.

This    court       requires       that    counsel    inform      Hernandez-Reyes,          in

writing,       of   the     right     to   petition    the      Supreme     Court    of   the

United States for further review.                     If Hernandez-Reyes requests

that    a    petition       be   filed,     but    counsel      believes     that    such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                            Counsel’s motion

must state that a copy thereof was served on Hernandez-Reyes.

               We dispense with oral argument because the facts and

legal       contentions      are      adequately     presented       in    the     materials

before      the     court    and      argument     would    not    aid     the    decisional

process.

                                                                                    AFFIRMED




                                               4